            Case 1:19-cv-00163-PB Document 45 Filed 03/22/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

NEW HAMPSHIRE LOTTERY
COMMISSION,

                       Plaintiffs,

       v.

WILLIAM BARR,                                      Civil Action No. 1:19-cv-00163-PB
in his official capacity as Attorney General,

UNITED STATES DEPARTMENT OF
JUSTICE,

                       Defendants.

NEOPOLLARD INTERACTIVE LLC,

POLLARD BANKNOTE LIMITED,

                       Plaintiffs,

       v.

WILLIAM P. BARR,
                                                  Civil Action No. 1:19-cv-00170-SM
in his official capacity as Attorney General of
                                                  (consolidated)
the United States of America,

THE UNITED STATES DEPARTMENT OF
JUSTICE,

THE UNITED STATES OF AMERICA,

                       Defendants.


                                     MOTION TO DISMISS

       Defendants respectfully move to dismiss these consolidated cases pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). As set out in Defendants’ memorandum of law,
          Case 1:19-cv-00163-PB Document 45 Filed 03/22/19 Page 2 of 3



these cases should be dismissed for lack of standing. In the alternative, if the Court reaches the

merits, Plaintiffs fail to state a claim upon which relief may be granted because Defendants’

interpretation of the Wire Act, 18 U.S.C. § 1084, follows from the plain language of the statute.

Dated: March 22, 2019                        Respectfully submitted,

                                             BRETT A. SHUMATE
                                             Deputy Assistant Attorney General

                                             JOHN R. TYLER
                                             Assistant Director, Federal Programs Branch

                                             /s/ Steven A. Myers
                                             STEVEN A. MYERS (NY Bar No. 4823043)
                                             Trial Attorney
                                             Federal Programs Branch
                                             U.S. Department of Justice, Civil Division
                                             1100 L St. NW
                                             Washington, DC 20005
                                             Telephone: (202) 305-8648
                                             Fax: (202) 616-8470
                                             Email: Steven.A.Myers@usdoj.gov

                                             Counsel for Defendants




                                                2
          Case 1:19-cv-00163-PB Document 45 Filed 03/22/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

        I certify that, on March 22, 2019, I served the foregoing via ECF electronic transmission
in accordance with the Court’s Administrative Procedures for ECF to the registered participants
as identified on the Notice of Electronic Filing.

 Dated: March 22, 2019                       /s/   Steven A. Myers
                                                   Steven A. Myers




                                               3
